             Case 3:19-bk-02764-JAF      Doc 203    Filed 06/05/20     Page 1 of 14




                                     ORDERED.
         Dated: June 05, 2020




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

In re:                                                            Case No. 3:19-bk-2764-JAF

FIRST FLORIDA LIVING OPTIONS, LLC,                                Chapter 11

      Debtor.
_________________________________________/

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

          This case came before the Court upon Creditors Melvin R. Kunz and Marian Kunz’s

Motion for Confirmation that the Automatic Stay Does Not Apply or for Relief from the Automatic

Stay to Notify Agency for Health Care Administration of Unsatisfied Judgment Pursuant to

Section 400.024, Florida Statutes (the “Motion for Relief”) (Doc. 93.) On February 13, 2020, the

Court conducted an evidentiary hearing on the Motion for Relief and took the matter under
             Case 3:19-bk-02764-JAF               Doc 203        Filed 06/05/20         Page 2 of 14




advisement. 1 Upon the evidence and the applicable law, the Court makes the following Findings

of Fact and Conclusions of Law. 2

                                                 Findings of Fact

         On July 22, 2019, First Florida Living Options, LLC (the “Debtor”) filed a Chapter 11

bankruptcy petition (Doc. 1). The Debtor is an assisted living facility and nursing home doing

business as Hawthorne Inn of Ocala and Hawthorne Health and Rehab of Ocala. (Doc. 148, ¶ 3).

As of the date of filing, the Debtor had approximately 101 residents (Id., ¶4). On August 5, 2019,

the Debtor filed its bankruptcy schedules (Doc. 38) and listed the claims of Melvin and Marian

Kunz (the “Kunzes”) in the total amount of $2,011,386.61. Prior to the filing of the bankruptcy

petition, the Kunzes commenced an action against the Debtor based on injuries Mr. Kunz sustained

as a result of the Debtor’s negligence in April 2013 (Doc. 148, ¶ 3). On April 18, 2018, the Circuit

Court in and for Marion County, Florida entered a Final Judgment in favor of the Kunzes in the

amount of $1,987,143.44, of which $1,687,143.44 was awarded to Mr. Kunz and $300,000.00 was

awarded to Mrs. Kunz (Doc. 148, ¶ 12,13). On April 18, 2018, a judgment lien in favor of the

Kunzes in the amount of $1,987,143.44 was recorded with the State of Florida (Doc. 148, ¶ 14).

         On August 28, 2019, the Debtor filed an application seeking authority to employ a broker

to sell all of its assets through a court approved auction (Doc. 59). By Order dated September 17,

2019, the Court approved the application to employ the broker (Doc. 70).

         On October 25, 2019, the Kunzes filed the Motion for Relief (Doc. 93). On November 15,

2019, the Debtor filed a Response to the Motion for Relief (Doc. 104). On November 18, 2019,




1
  The Honorable Cynthia C. Jackson conducted the evidentiary hearing on the Motion for Relief. However, the
undersigned has listened to the recording of the hearing and familiarized himself with the exhibits.
2
  In addition to the facts gleaned from the parties’ exhibits, the Court will rely on the parties’ Stipulation of
Uncontested Matters in Connection with the trial on the Motion for Relief (Doc. 148).

                                                          2
            Case 3:19-bk-02764-JAF        Doc 203     Filed 06/05/20     Page 3 of 14




the Court held a preliminary hearing on the Motion for Relief and scheduled a trial for February

13, 2020.

       On September 18, 2019, the Court entered an Order Directing Appointment of Patient Care

Ombudsman and Notice of Hearing on Written Report (Doc. 71). On October 25, 2019, the United

States Trustee appointed Carol Carr as the Patient Care Ombudsman (the “Ombudsman”) in the

case (Doc. 92). On December 10, 2019, the Ombudsman filed her initial report concerning the

quality of care provided to the Debtor’s residents for the assessment period of September 10, 2019

through November 7, 2019 (Doc. 117).

       According to the Ombudsman’s initial report: 1) Hawthorne Health and Rehab of Ocala

was determined to be in compliance with 42 C.F.R. § 483, requirements for long term care

facilities; 2) Hawthorne Inn of Ocala had no deficiencies at the time of the Agency for Health Care

Administration’s biennial re-licensure monitoring survey with extended congregate care or an

emergency power plan; and 3) interviews with the administration, the medical director, residents,

and staff offered no indication that the residents’ medical care is being neglected at either

Hawthorne Health and Rehab of Ocala or Hawthorne Inn of Ocala (Doc. 148, ¶¶ 23-25).

       On February 10, 2020, the Ombudsman filed her second report concerning the quality of

care provided to the Debtor’s residents for the assessment period of November 13, 2019 through

January 6, 2020 (Debtor’s Ex. 6). According to the Ombudsman’s second report, there is no

indication that the residents’ medical care is being neglected at Hawthorne Health and Rehab of

Ocala. (Id.) The second report does not indicate any issues with Hawthorne Inn of Ocala. (Id.)

       On March 2, 2020, the Debtor filed its Chapter 11 Plan of Reorganization and Disclosure

Statement (Docs. 154, 155). The Plan of Reorganization seeks to obtain a buyer to purchase all of

the Debtor’s assets (Doc. 154).



                                                3
           Case 3:19-bk-02764-JAF           Doc 203      Filed 06/05/20      Page 4 of 14




                                         Conclusions of Law

        The Florida Legislature enacted Fla. Stat. § 400.024 in 2014. Section 400.024 requires a

nursing home licensee against whom a final judgment has been entered for a claim of negligence

or a violation of residents’ rights to pay the judgment in full within 60 days. Fla. Stat. § 400.024(1).

Failure to make such payment “shall result in additional grounds that may be used by [the Agency

for Health Care Administration (“AHCA”)] for revoking a license or for denying a renewal

application or a related party change of ownership application …” Id. Section 400.024 provides

that AHCA may be notified of an unsatisfied judgment by being served with a certified copy of

the judgment and the judgment lien certificate. Fla. Stat. § 400.024(2). Within 60 days of such

notification, AHCA “shall” notify the nursing home licensee that it is subject to disciplinary action

unless it pays the judgment within 30 days. Id. If the licensee does not pay the judgment within

the 30-day period, AHCA “shall” issue an emergency order declaring that the facility lacks

financial ability to operate and a notice of intent to revoke or deny a license. Fla. Stat. § 400.024(3).

If the facility’s license is subject to renewal after receiving the 30-day notice, AHCA “may” deny

the license unless the facility pays the judgment. Fla. Stat. § 400.024(4)(a). If the licensee submits

a change of ownership application for the facility after receiving the 30-day notice, AHCA “shall”

deny the change of ownership application unless the facility pays the judgment. Fla. Stat. §

400.024(4)(b). In other words, unless a facility that receives a 30-day notice pays the outstanding

judgment, AHCA may deny its license renewal and must deny its change of ownership application.

        The Kunzes seek to notify AHCA of the unsatisfied judgment pursuant to § 400.024(2) so

that it can revoke the Debtor’s license or deny the change of ownership of the Debtor’s license.

Initially, the Kunzes argue that notification to AHCA would not violate the automatic stay because




                                                   4
             Case 3:19-bk-02764-JAF                 Doc 203        Filed 06/05/20         Page 5 of 14




it is not one of the enumerated acts set forth in § 362(a) of the Bankruptcy Code. 3 Alternatively,

they argue that such notification would be excepted from the automatic stay pursuant to §

362(b)(4), which excepts from the automatic stay, “the commencement or continuation of an action

or proceeding by a governmental unit … to enforce such governmental unit's or organization's

police and regulatory power.” 11 U.S.C. § 362(b)(4) (2019). The Kunzes argue that AHCA’s

exercise of its powers under § 400.024 is an exercise of its police and regulatory powers as

contemplated by § 362(b)(4) and that they, by extension, are exempt from the automatic stay for

the purpose of notifying AHCA of the unsatisfied judgment pursuant to § 400.024(2). Finally, the

Kunzes argue that cause exists to lift the stay “because the Kunzes notice to AHCA of their

unsatisfied judgment is essential in allowing AHCA to exercise its statutory mandate to protect the

elderly from responsible nursing home operators.”

        I.       Does the Kunzes’ Proposed Notice to AHCA of the Unsatisfied Judgment
                 Implicate the Automatic Stay in the First Instance? If so, would the Notice be
                 Excepted from the Stay under § 362(b)(4) even though the Kunzes are not a
                 Governmental Unit?
         The first issue before the Court is whether the proposed notice to AHCA of the unsatisfied

judgment would implicate the automatic stay in the first instance. If so, the second issue is whether




3
  A bankruptcy petition stays the following:
(1) the commencement or continuation, including the issuance or employment of process, of a judicial,
administrative, or other action or proceeding against the debtor that was or could have been commenced before
the commencement of the case under this title, or to recover a claim against the debtor that arose before the
commencement of the case under this title;
(2) the enforcement, against the debtor or against property of the estate, of a judgment obtained before the
commencement of the case under this title;
(3) any act to obtain possession of property of the estate or of property from the estate or to exercise control over
property of the estate;
(4) any act to create, perfect, or enforce any lien against property of the estate;
(5) any act to create, perfect, or enforce against property of the debtor any lien to the extent that such lien secures a
claim that arose before the commencement of the case under this title;
(6) any act to collect, assess, or recover a claim against the debtor that arose before the commencement of the case
under this title; 11 U.S.C. § 362(a) (2019).

                                                            5
           Case 3:19-bk-02764-JAF            Doc 203   Filed 06/05/20     Page 6 of 14




the notice would be excepted from the automatic stay under § 362(b)(4) even though the Kunzes

are not a governmental unit.

        The court in McMullen v. Sevigny (In re McMullen), 386 F.3d 320 (1st Cir. 2004)

addressed both issues. In McMullen, a disgruntled former client filed a complaint with a state

agency against a realtor who had filed bankruptcy, alleging that the realtor fraudulently retained a

deposit in a real estate transaction. The state agency dismissed the complaint because there was no

evidence the realtor ever had possession of the deposit. The realtor filed an adversary proceeding

alleging the former client violated the automatic stay by filing the complaint. The bankruptcy court

granted judgment for the client, and the district court affirmed. The debtor appealed to the First

Circuit.

        The circuit court held that a private party’s reporting of “wrongful conduct” to

governmental regulatory authorities is neither the commencement of a proceeding under §

362(a)(1) nor necessarily an act to collect under § 362(a)(6). McMullen, 386 F.3d at 328. However,

the court offered no explanation as to why the reporting of “wrongful conduct” to a governmental

regulatory authority, if done for the purpose of recovering a pre-petition claim against the debtor,

is not the commencement of a proceeding under § 362(a)(1). The court also held that the filing of

the complaint was not an act to collect under § 362(a)(6) because the client did not make a post-

petition threat to file a complaint. Id. at 328.

        Finally, the court held that the proceeding was excepted from the automatic stay under §

362(b)(4) stating: “although we broadly construe the automatic stay in many contexts, the same

sound public policy reasons which undergird the subsection 362(b)(4) exception counsel against

any rule which might dissuade private parties from providing governmental regulators with

information which might require enforcement measures to protect the public from imminent



                                                   6
           Case 3:19-bk-02764-JAF          Doc 203     Filed 06/05/20     Page 7 of 14




harm.” Id. The court, however, did not explain why the former client’s filing of the complaint was

the commencement of a proceeding by a governmental unit and would therefore come within the

§ 362(b)(4) exception.

       The Court finds that the instant case is distinguishable from McMullen. The state agency

in McMullen was only able to suspend, revoke, or refuse to renew a real estate broker’s license.

It was neither empowered to compel the realtor to repay the deposit to the client nor to award any

other restitutionary remedy. Section 400.024, Florida Statutes, empowers AHCA to force a

judgment debtor to pay an unsatisfied judgment within 30 days of receipt of notice, failing which

AHCA may deny a license renewal application and must deny a change of ownership application.

It is clear that the Kunzes’ notification to AHCA of the unsatisfied judgment would be an act to

collect a debt. Additionally, the McMullen court’s failure to offer an explanation as to why the

former client’s filing of the complaint was the commencement of a proceeding by a governmental

unit undermines its holding that the proceeding was excepted from the stay under § 362(b)(4).

Moreover, it is unclear why the court reached the issue of whether the filing of the complaint was

excepted from the stay under § 362(b)(4) if the stay was not implicated in the first place.

       The instant case is more analogous to In re Reyes, 2011 WL 1522337, at *7 (Bankr. W.D.

Tex. Apr. 20, 2011) (holding that “where the post-petition actions of a private party initiate

government proceedings against the debtor, such conduct constitutes the commencement of an

action against the debtor in violation of section 362(a)(1), and, depending on the facts, may

constitute an attempt to collect a pre-petition debt in violation of section 362(a)(6).”). In Reyes a

disgruntled former client sued Reyes, a real estate agent, in state court for damages resulting from

Reyes’ handling of a real estate transaction. After the verdict, Reyes informed the former client’s

attorney that she intended to file bankruptcy. The attorney responded that he would “run [Reyes]



                                                 7
           Case 3:19-bk-02764-JAF           Doc 203     Filed 06/05/20      Page 8 of 14




out of business by filing a complaint with the Texas Real Estate Commission (“TREC”) and close

[her] down to get the money.” After Reyes filed bankruptcy, the attorney filed a complaint with

TREC. The filing of a complaint with TREC necessitates an investigation by TREC so long as the

complaint, together with any evidence submitted with the complaint, provides reasonable cause

for an investigation. If the investigation results in a determination of wrongdoing on the agent’s

part, and if a finding of damages is made, TREC may make a monetary award to the complaining

witness and may subsequently seek reimbursement from the agent in the amount of the award.

Reyes sought contempt for violation of the automatic stay against the former client and the attorney

for filing the complaint with TREC.

       Initially, the court found that any proceeding initiated by TREC based on the former

client’s complaint would likely satisfy § 362(b)(4)’s public interest requirement as to TREC’s

pursuit of the action, even if it also happened to benefit the former client. But, the court noted that

TREC’s conduct was not at issue, and TREC was not named as a party against whom Reyes sought

a contempt finding. Rather, Reyes argued that it was the actions of her former client and her former

client’s attorney in filing the complaint with TREC that violated the automatic stay.

       The Reyes court distinguished the case before it from McMullen. First, the filing of the

TREC complaint was done with the full knowledge that once a complaint was filed, TREC would

be obligated to investigate the allegations if the complaint and the evidence submitted with the

complaint provided reasonable cause for an investigation; TREC does not have discretion in

deciding whether to investigate. Additionally, TREC does not conduct a pre-investigation to

determine if the complaint has merit. Moreover, the attorney knew what the consequences of

initiating the process would be and filed the complaint consistent with his threats of making sure

that Reyes lost her real estate license if she filed bankruptcy. In McMullen, there was evidence to



                                                  8
             Case 3:19-bk-02764-JAF              Doc 203       Filed 06/05/20        Page 9 of 14




the contrary in the record regarding the intentions of the complaining party. Additionally, the

Massachusetts statute in McMullen, unlike the Texas statute in Reyes, did not compel the agency

to commence an action without first satisfying itself that the pursuit of such an action was

warranted. 4 The court stated: “In sum, as the McMullen court recognized (but failed to implement),

‘given the expansiveness of subsection 362(a), the exception contained in subsection 362(b)(4) is

to be narrowly construed’ and should be applied only when an action against the debtor has been

brought by the government.” Reyes, 2011 WL 1522337, at *7 (quoting In re McMullen, 386 F.3d

at 325).

           The Reyes court found that the filing of the complaint with TREC was a violation of the

automatic stay under § 362(a)(1) (commencement or continuation of a proceeding against the

debtor to collect on a pre-petition debt) because the attorney was following up on his threats and

intended to recover the judgment from Reyes indirectly, by way of TREC. Reyes, 2011 WL

1522337, at *5. The Reyes court further found it was a violation of § 362(a)(6) (an attempt to

collect on a pre-petition debt) because the complaint was filed primarily to exert pressure on Reyes

to pay the state court judgment, and not for the benefit of the public at large. Id. at * 6.

        As the Court noted, § 400.024 empowers AHCA to force a judgment debtor to pay an

unsatisfied judgment within 30 days of receipt of notice, failing which AHCA may deny a license

renewal application and must deny a change of ownership application. Section 400.024 does not

provide for an investigation. It merely requires payment.




4
  The Reyes court also contrasted the case before it with United States Int’l Trade Comm’n v. Jaffe, 433 B.R. 538
(E.D. Vir. 2010) (discussed further below), pointing out that the filing of a complaint with TREC, which states the
requisite grounds for an investigation, commences such an investigation without any independent discretion on the
part of TREC, unlike the proceeding in Jaffe.


                                                        9
            Case 3:19-bk-02764-JAF               Doc 203        Filed 06/05/20        Page 10 of 14




         Other courts have held that proceedings initiated by private entities but later pursued by

governmental entities fall within the § 362(b)(4) exception. Jaffe, 433 B.R. at 544 (holding that

where a private party files a complaint upon which a government agency chooses independently

to commence an investigation, the investigation is an action brought by a governmental unit); In

re Halo Wireless, Inc., 684 F.3d 581, 592 (5th Cir. 2012) (holding that pre-petition suits which

private companies initiated before public utility commissions were “continued” by governmental

unit).

         In Jaffe, a corporation filed a complaint with the International Trade Commission (“ITC”)

alleging that certain respondents had violated the Tariff Act of 1930. One of the respondents then

filed bankruptcy. The ITC argued that its investigation was excepted from the automatic stay under

§ 362(b)(4). 5 The court noted that, by its plain terms, § 362(b)(4) applies only where the action is

brought by the government, and the action seeks to vindicate the public interest as opposed to a

specific individual or entity’s rights. The court found that the ITC investigation fit squarely within

the exception. The court acknowledged that the information forming the basis of the investigation

was initially provided by a private party but noted that the investigation did not begin with the

filing of the complaint. The filing of the complaint is a pre-institution proceeding that prompts the

ITC to examine the complaint, conduct informal investigatory activity, and determine whether an

investigation is warranted. The court rejected the argument that the filing of a complaint by a



5
  The court provided the following background related to an ITC investigation. If an ITC investigation relies on
information submitted in a complaint by a private party, the filing of the complaint does not initiate a formal ITC
investigation. The action simply results in a pre-institution proceeding in which the ITC examines the complaint for
sufficiency and compliance and performs a preliminary investigation. The formal ITC investigation does not begin
until: 1) the ITC determines whether the complaint is properly filed and whether an investigation should be instituted
on the basis of the complaint; 2) the ITC provides official notice by publication in the Federal Register; and 3) the
ITC provides notice of the investigation to several federal agencies. In other words, the ITC’s decision to
independently commence an investigation after a private party’s filing of a complaint is the result of a lengthy,
prescribed process.


                                                         10
          Case 3:19-bk-02764-JAF          Doc 203     Filed 06/05/20     Page 11 of 14




private party transforms an ITC investigation into an action by a private party, rather than a

governmental unit, holding that “where a private party files a complaint upon which a government

agency chooses independently to commence an investigation, the government agency’s

investigation is an action brought by a governmental unit.” Jaffe, 433 B.R. at 544.

        The instant case is clearly distinguishable from Jaffe. Section 400.024 does not require an

investigation. It merely requires payment. Additionally, at least as to the change of ownership

application, the statute does not grant AHCA any discretion. If the judgment debtor does not pay

the outstanding judgment, AHCA must deny the application.

        In In re Halo Wireless, Inc., 684 F.3d 581 (5th Cir. 2012), the debtor Halo was a

telecommunications company that provided wireless phone and data service. Several local

telephone companies initiated suit against Halo before ten state public utility commissions

(“PUCs”), arguing that Halo was not properly compensating them for the call traffic it transferred

to them. As a result, Halo filed a Chapter 11 bankruptcy case.

        The creditor telephone companies filed motions requesting that the PUC proceedings be

found exempt from the automatic stay under § 362(b)(4). Finding that it is the nature of the action,

rather than the identity of the party initially precipitating the action, that determines whether §

362(b)(4) applies, the bankruptcy court in Halo ruled that, because the actions were all state

regulatory proceedings, they were excepted from the automatic stay under § 362(b)(4). The case

was certified to the Fifth Circuit.

        On appeal, the telephone companies argued that the PUC actions were being continued by

governmental units and therefore fell within the § 362(b)(4) exception. The court noted that, while

most cases involve actions pursued by a governmental unit in its own name, many cases are

initiated by the filing of a complaint by a private party, especially cases seeking to vindicate



                                                11
            Case 3:19-bk-02764-JAF                Doc 203       Filed 06/05/20         Page 12 of 14




workers’ rights. The court acknowledged that Reyes and other cases have ruled that an action must

be brought by a governmental unit in order for it to be exempt from the automatic stay in §

362(b)(4). The Halo court also noted Reyes’ “reliance” on Jaffe (Reyes actually contrasted its case

with Jaffe) but stated “[w]hile the court in Jaffe took pains to point out the discretion the

government agency had in allowing an action to proceed, other courts have held that actions by

private parties are excepted from the automatic stay without going into such an analysis.” Halo

Wireless, 684 F.3d at 591. 6 The court pointed out that the bankruptcy court did not make any

findings as to the specific procedures in each state PUC, which would aid the court in determining

whether the individual commissions conduct pre-investigation proceedings, or have discretion

over whether an action goes forward, as the courts in Jaffe and Reyes did. However, the court

indicated that there was evidence that at least some of the PUC actions at issue were similar to an

action a state regulatory commission might itself take and that in some instances a “governmental

unit” actually becomes a party to the action. Id. at 592.

         After its lengthy discussion of Reyes and Jaffe, the court changed course and relied on

entirely different reasoning for its holding, stating: “It neither ignores nor twists the words of the

statute to interpret [the] phrase [the continuation of an action or proceeding by a governmental

unit] as excepting suits continued by a governmental unit without regard to who initially filed the

complaint.” Halo Wireless, 684 F.3d at 591. The court found that the PUC actions were continued

by governmental units and therefore met the first requirement of the exception to the automatic




6
  The cases to which the Halo court referred dealt with the imposition of sanctions for improper conduct in litigation.
See Alpern v. Lieb, 11 F.3d 689, 690 (7th Cir. 1993) (holding that proceeding to impose sanctions under Rule 11 was
“exempt” from stay under § 362(b)(4)); In re Berg, 230 F.3d 1165, 1168 (9th Cir. 2000) (holding that § 362(b)(4)
“exempts” from the stay an award of attorney’s fees imposed under Rule 38 as sanction for prosecuting frivolous
appeal); see also In re Coulton, 594 F. App’x 563, 566 (11th Cir. Nov. 25, 2014) (holding that contempt order was
excepted from automatic stay because judiciary, acting through movant as a surrogate, in effect “brought” contempt
proceeding).

                                                         12
             Case 3:19-bk-02764-JAF       Doc 203     Filed 06/05/20      Page 13 of 14




stay (the second being whether the intended action was to enforce the government’s police and

regulatory power). Id.

        The Court disagrees with the Fifth Circuit’s reading of § 362(b)(4). The Court finds that

the phrase “commencement or continuation of an action or proceeding by a governmental unit”

means the commencement of an action or proceeding by a governmental unit or the continuation

of an action or proceeding by a governmental unit that was originally commenced by a

governmental unit.

        In conclusion, the Court finds that, notwithstanding the holding in McMullen, sending

notice to AHCA would implicate the automatic stay because it would be an attempt to collect a

pre-petition debt in violation of § 362(a)(6). Additionally, while Jaffe and Halo applied the §

362(b)(4) exception to a non-governmental unit, the Court finds that Jaffe is distinguishable, and

the Court respectfully disagrees with the Halo court’s reading of the statute.

       II.     Does Cause Exist to Lift the Automatic Stay?
        The Kunzes argue that cause exists to lift the stay “because the Kunzes notice to AHCA of

their unsatisfied judgment is essential in allowing AHCA to exercise its statutory mandate to

protect the elderly from responsible nursing home operators.” In light of the two ombudsman

reports that there are no concerns or issues with the Debtor’s facilities, the Court finds that cause

does not exist to lift the stay.

                                                Conclusion
        The Court holds that the Kunzes’ proposed notice to AHCA would be a violation of the

automatic stay pursuant to § 362(a)(6) because it would be an attempt to collect a claim against

the Debtor that arose before the filing of the case. Additionally, the Court finds that notice to

AHCA would not be excepted from the automatic stay because the Kunzes are not a governmental

unit. Finally, in light of the ombudsman reports that there are no issues with either of the Debtor’s
                                                 13
           Case 3:19-bk-02764-JAF           Doc 203      Filed 06/05/20      Page 14 of 14




facilities, the Court finds there is no cause to lift the automatic stay. The Court will enter a separate

order consistent with these Findings of Fact and Conclusions of Law.




Attorney Alberto F. Gomez, Jr., Esq. is directed to serve a copy of this order on interested parties
who do not receive service by CM/ECF and file a proof of service within three (3) days of entry
of this order.




                                                   14
